Citation Nr: 0405916	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1966 to 
November 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which granted service connection 
for PTSD and assigned an initial disability rating of 30 
percent, effective February 1, 1996.  In September 1996, the 
veteran entered notice of disagreement with the initial 
rating assigned by this decision; the RO issued a statement 
of the case in September 1996; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
October 1996.  In August 1997, the veteran appeared and 
testified at a personal hearing before the undersigned 
Veterans' Law Judge, sitting at Buffalo, New York.  In 
January 1998, the Board remanded this case to the RO for 
additional development.  That development has been completed 
to the extent possible, and the case was returned to the 
Board.  

The Board notes that, in a decision entered in July 2003, the 
RO found that the veteran's service-connected disabilities, 
to include PTSD, diabetes, residuals of a stroke, heart 
disease, and low back and skin disorders, precluded his 
ability to engage in substantially gainful employment.  
According, the RO granted a total (100 %) compensation rating 
based on individual unemployability, effective from May 11, 
2000.


FINDINGS OF FACT

1.  All evidence necessary to decide the original rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations and etiology opinions in order to assist in 
substantiating the claim for VA compensation benefits; 
further, in light of the grant of a 100 percent disability 
rating for PTSD for the entire period of claim, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating that claim. 

2.  The regulatory criteria for rating mental disorders that 
was in effect prior to November 7, 1996 are more favorable to 
the veteran. 

3.  The evidence is in relative equipoise on the question of 
whether for the entire period of claim the veteran's service-
connected PTSD has manifested in demonstrable inability to 
obtain or retain employment.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected PTSD have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. 
§§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for an initial disability rating in excess of 30 
percent for his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating the veteran's claim for VA 
compensation benefits.  
See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings (July 1996 RO 
rating decision), separate ratings may be assigned for 
separate time periods that are under evaluation, as indicated 
in the captioned issue.  That is, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The Board notes that, during the pendency of the veteran's 
claim for service connection for PTSD (filed in January 
1996), the regulations pertaining to rating mental disorders 
were amended, effective November 7, 1996.  See 38 C.F.R. 
§ 4.130 (2003).  In this case, the Board has considered both 
the previous and the revised regulations, and finds that the 
regulations pertaining to rating mental disorders in effect 
prior to November 7, 1996 are more favorable to the veteran 
because they provide for a 100 percent rating for bases that 
include demonstrable inability to obtain or retain employment 
so as to warrant the maximum 100 percent schedular rating. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating encompassed severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that were of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating under the rating 
criteria in effect prior to November 7, 1996 was warranted: 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or for 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims has held that the criteria for a 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The evidence of record reflects that the veteran was injured 
in service, sustaining a shell fragment wound to the left 
flank, for which he is separately service connected.  He has 
been awarded various medals that include the Purple Heart and 
Combat Infantryman Badge.  By the July 1996 rating decision 
on appeal, service connection was granted for PTSD, which the 
RO initially rated as 30 percent disabling under Diagnostic 
Code 9411.  The veteran appealed the initial 30 percent 
disability rating for PTSD.  He contends that the 30 percent 
rating for his service-connected PTSD does not adequately 
reflect the severity of this disability.  Through various 
evidence presented, the veteran contends that he has not 
worked since February 1996 primarily due to his service-
connected PTSD symptoms. 

The post-service evidence reflects that as early as 1982 the 
veteran complained of tension and stress, and in 1986 was 
hospitalized for depression.  A March to April 1994 VA 
hospitalization report shows the veteran's participation in a 
detoxification program; complaints of increased psychiatric 
symptomatology that included nervousness, anxiety, alcohol 
and drug abuse, a history of violence, and relational 
problems; and a Global Assessment of Functioning Scale score 
(GAF) of 60 after treatment and upon discharge.  An October 
to November 1994 VA hospitalization report shows the 
veteran's participation in a detoxification program 
(polysubstance abuse and dependence); reports of alcohol and 
drug abuse, depression, vague suicidal and homicidal 
ideation, agitation, violence, marital separation; mental 
status examination findings of unkempt appearance, depressed 
mood, euthymic affect, vague suicidal and homicidal ideation; 
and a GAF of 60-70.  A January 1995 VA Social Survey reflects 
complaints of depression, anger, irritability with outbursts, 
difficulty sleeping, nightmares, flashbacks, exaggerated 
startle response, and anxiety, and that the veteran was on 
Prozac.  

The veteran was again hospitalized from December 1995 to 
February 1996 for treatment for psychiatric symptoms.  He was 
granted a temporary total rating for this period of 
hospitalization in excess of 21 days.  The December 1995 to 
February 1996 VA hospitalization summary reflects the 
examiner's opinion (as an Axis I diagnosis) that the 
veteran's diagnosed alcohol and cocaine dependencies (both in 
partial remission) were "most likely secondary to" PTSD.  

A May 1996 VA PTSD examination reflects the veteran's report 
of having worked for General Motors until he was fired in 
November 1995, and that he experienced nightmares, 
flashbacks, hypervigilance and startle reaction, panic 
attacks, feelings of detachment, sleep disturbance, severe 
isolation, memory impairment, depression, poor concentration, 
intrusive thoughts, and violence.  Clinical findings included 
an anxious and severely restricted affect.  The examiner 
opined that the veteran was "showing severe impairment of 
social and industrial adaptation . . . His social adaptation 
and industrial adaptation is very poor."  The Axis I 
diagnoses included PTSD and substance abuse disorder (in 
remission). 

A May 1997 VA hospitalization report reflects another period 
of hospitalization for treatment for psychiatric symptoms.  
The examiner characterized the veteran's PTSD as chronic and 
severe, noted that the veteran continued to show the full 
range of PTSD symptomatology, and assigned a GAF of 52 on 
admission and 55 at discharge.  

An August 1997 VA hospitalization report reflects another 
period of hospitalization for treatment for psychiatric 
symptoms.  The report reflects, among other psychiatric 
symptoms, the veteran's violence toward his wife and 
children, feelings of depression, and homicidal thoughts, 
with clinical findings of depressed mood, feelings of 
hopelessness, poor judgment, and poor insight.  The examiner 
added Axis I diagnoses of intermittent impulsive explosive 
disorder and depression, but did not differentiate these 
disorders or symptomatology associated with these disorders 
from the veteran's diagnosed PTSD.  The examiner assigned a 
GAF of 35. 

At an August 1997 personal hearing before the undersigned 
Veterans' Law Judge, sitting at Buffalo, New York, the 
veteran testified that he was terminated from employment in 
July 1996.  Subsequent evidence of record reflects continued 
complaints, treatment, hospitalizations, and severity of 
psychiatric impairment attributable to the veteran's service-
connected PTSD, which includes alcohol and drug dependence.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited in this decision, the Board 
finds that the evidence is in relative equipoise on the 
question of whether, for the entire period of claim, the 
veteran's service-connected PTSD has manifested in 
demonstrable inability to obtain or retain employment.  In 
this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  

The evidence of record that weighs against a finding that the 
veteran's PTSD has resulted in demonstrable inability to 
obtain or retain employment includes GAFs of 60 (April 1994), 
60 to 70 (November 1994), and 52 to 55 (May 1997).  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all the veteran's psychiatric impairments.  A GAF of 55 (on a 
continuum of 51 to 60) indicates moderate symptoms or 
moderate impairment in social, occupational, or school 
functioning, including few friends and conflicts with co-
workers.  A 61 to 70 GAF indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

The evidence of record that weighs in favor of a finding that 
the veteran's PTSD has resulted in demonstrable inability to 
obtain or retain employment for the entire period of claim 
includes multiple hospitalizations and treatment for 
psychiatric symptoms, later diagnosed as PTSD and alcohol and 
drug abuse.  The diagnosed alcohol and drug abuse were later 
etiologically related by competent medical evidence 
(beginning with a February 1996 VA hospitalization report) to 
the veteran's service-connected PTSD; therefore, any 
psychiatric symptomatology or hospitalizations that may be 
attributable to alcohol and drug abuse must be considered to 
be a part of the veteran's service-connected PTSD.  

The evidence weighing in favor of the veteran's claim 
includes specific symptomatology, including vague suicidal 
and homicidal ideation, alcohol and drug abuse, and periods 
of violence.  By May 1996, the VA examiner characterized the 
veteran's PTSD symptoms as productive of "severe" 
impairment of social and industrial adaptation.  As this 
opinion was based on symptoms the veteran had experienced for 
the previous several months, this reflects increased severity 
of the veteran's PTSD symptoms, as well as increased (severe) 
impairment of social and industrial adaptation even before 
the veteran was examined in May 1996. 

The evidence weighing in favor of the veteran's claim also 
includes more recent examination and hospitalization reports 
that reflect a GAF of 35 in August 1997.  A GAF of 35 (on a 
continuum of 31 to 40) indicates some impairment in reality 
testing or communication, or a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, and contemplates an "inability to work."  
While the veteran was assigned a GAF of 52 to 55 in May 1997, 
the Board notes that 55 was at that time the highest GAF, 
even at the end of a period of treatment.  A GAF of 55, which 
reflects "moderate" symptoms or "moderate" difficulty in 
social and occupational functioning, however, does not seem 
to reflect the overall pattern or overall level of disability 
as represented by frequent hospitalizations for PTSD and 
related symptoms, actual symptoms associated with PTSD, the 
severity of those symptoms, the veteran's unemployment, and 
the subsequent GAF of 35 only three months later.

The Board notes that the veteran's diagnosed disorders also 
include intermittent impulsive explosive disorder and 
depression.  These disorders have not been differentiated by 
the medical evidence of record from the veteran's service-
connected PTSD symptomatology.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

While there is some evidence that for the period of the claim 
the veteran's symptoms attributed to his service-connected 
PTSD have been productive of only moderate disability, there 
is other evidence indicated above, including GAFs, worsening 
of specific symptomatology, and frequent hospitalizations, 
that reflect demonstrable inability to obtain or retain 
employment due to service-connected PTSD with related alcohol 
and drug dependence.  As the evidence for and against the 
veteran's claim is in relative equipoise on the question of 
whether the veteran's PTSD has resulted in demonstrable 
inability to obtain or retain employment for the entire 
period of claim, the Board will resolve such doubt in the 
veteran's favor.  With the resolution of reasonable doubt in 
the veteran's favor, the Board finds that 
the schedular criteria for a 100 percent rating for service-
connected PTSD have been met for the entire period of claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 3.159 (2003).


ORDER

A 100 percent schedular rating for service-connected PTSD is 
granted, subject to the criteria for payment of monetary 
awards.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



